               Case 3:20-cv-04636-WHA Document 22 Filed 08/07/20 Page 1 of 3




 1   ANDREW HAWLEY (CA Bar No. 229274)
     Western Environmental Law Center
 2   1402 3rd Avenue, Ste. 1022
     Seattle, Washington 98101
 3   hawley@westernlaw.org
     tel: 206-487-7250
 4
     DANIEL JAMES CORDALIS (CA Bar No. 321722)
 5   Cordalis Law, P.C.
     2910 Springer Drive
 6   McKinleyville, California 95519
     dcordalislaw@gmail.com
 7   tel: 303-717-4618

 8   PETER M. K. FROST, appearance pro hac vice
     SANGYE INCE-JOHANNSEN, appearance pro hac vice
 9   Western Environmental Law Center
     120 Shelton McMurphey Boulevard, Ste. 340
10   Eugene, Oregon 97401
     frost@westernlaw.org
11   sangyeij@westernlaw.org
     tel: 541-359-3238 / 541-778-6626
12
     Attorneys for Plaintiffs American Rivers,
13   American Whitewater, California Trout, Idaho Rivers United

14
                                    UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
17                                       SAN FRANCISCO DIVISION

18
     AMERICAN RIVERS; AMERICAN                                 Case No. 3:20-cv-04636-WHA
19   WHITEWATER; CALIFORNIA TROUT;
20   IDAHO RIVERS UNITED,                                      ADMINISTRATIVE MOTION TO
                                                               CONSIDER WHETHER CASES
21           Plaintiffs,                                       SHOULD BE RELATED

22           vs.
23   ANDREW R. WHEELER; U.S.
     ENVIRONMENTAL PROTECTION AGENCY,
24
             Defendants.
25
26
27
28

     Administrative Motion to Consider Whether Cases Should be Related, No. 3:20-cv-04636-WHA   Page 1
               Case 3:20-cv-04636-WHA Document 22 Filed 08/07/20 Page 2 of 3




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2           Please take notice that pursuant to Civil L.R. 3-12, Plaintiffs American Rivers et al.
 3   hereby respectfully file this administrative motion to relate this case and State of California et al.
 4   v. Andrew R. Wheeler, Case No.: 3:20-cv-4869-KAW (California v. Wheeler), filed in this
 5   district on July 21, 2020.
 6           Pursuant to Civil L.R. 3-12(a)(1), this case and California v. Wheeler concern
 7   substantially the same parties, property, transaction, or event: This case and California v.
 8   Wheeler both challenge the new regulations under Section 401 of the Clean Water Act
 9   promulgated by the United States Environmental Protection Agency (“EPA”). In both cases, the
10   named defendants are the same: Andrew R. Wheeler, in his official capacity as EPA
11   Administrator, and the EPA, as a federal agency. In both cases, the plaintiff parties make the
12   same or similar claims against Mr. Wheeler and the EPA regarding the validity and lawfulness of
13   the new Section 401 regulations. In both cases, the plaintiff parties seek the same or similar relief
14   against Mr. Wheeler and the EPA.
15           It appears likely there will be an unduly burdensome duplication of labor and expense, as
16   well as a risk of conflicting rulings on similar legal and factual questions, if the two cases are
17   conducted by different Judges within the same district. Civil L.R. 3-12(a)(2).
18           This case and California v. Wheeler satisfy the criteria of Civil L.R. 3-12. Accordingly,
19   Plaintiffs respectfully request that California v. Wheeler be deemed a related case and assigned
20   to the Honorable William H. Alsup.
21           Dated: August 7, 2020.                   Respectfully submitted,

22                                                    /s/ Andrew Hawley
                                                      Andrew Hawley
23                                                    Daniel James Cordalis
                                                      Peter M. K. Frost
24                                                    Sangye Ince-Johannsen

25                                                    Attorneys for Plaintiffs

26
27
28

     Administrative Motion to Consider Whether Cases Should be Related, No. 3:20-cv-04636-WHA         Page 2
              Case 3:20-cv-04636-WHA Document 22 Filed 08/07/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that the foregoing Motion was electronically filed with the Clerk of the
 3   Court on August 7, 2020, using the Court’s electronic filing system, which will send notification
 4
     of said filing to the attorneys of record that have, as required, registered with the Court’s system.
 5
            In addition, the forgoing motion was served on the plaintiffs in State of California v.
 6
     Andrew R. Wheeler, Case No.: 3:20-cv-4869-KAW, pursuant to an agreement with the plaintiffs’
 7
 8   counsel, via electronic mail on:

 9          Tatiana K. Gaur, Deputy Attorneys General
            300 South Spring Street, Suite 1702
10          Los Angeles, CA 90013
11          E-mail: Tatiana.Gaur@doj.ca.gov

12          Kelly T. Wood, Assistant Attorney General
            Washington Office of the Attorney General
13          Environmental Protection Division
14          800 5th Ave Ste. 2000 TB-14
            Seattle, Washington 98104
15          E-mail: Kelly.Wood@atg.wa.gov

16          Brian Lusignan, Assistant Attorney General
            Office of the Attorney General
17
            Environmental Protection Bureau
18          28 Liberty Street
            New York, NY 10005
19          E-mail: brian.lusignan@ag.ny.gov
20   and on the defendants, via first class mail:
21
            U.S. Environmental Protection Agency
22          1200 Pennsylvania Ave NW
            Washington, DC 20004
23
24          Andrew R. Wheeler, Administrator
            U.S. Environmental Protection Agency
25          1200 Pennsylvania Ave NW
            Washington, DC 20004
26
                                                    s/ Andrew Hawley
27                                                  Andrew Hawley
28


     Certificate of Service
